FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2021

                                      No. 04-21-00270-CV

                          IN THE INTEREST OF E.C.B., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00496
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed his notice
of appeal on July 7, 2021. Accordingly, the clerk’s record was due July 19, 2021. See TEX. R.
APP. P. 26.1(b), 35.1(b).

       The clerk has filed a notification of late record requesting an extension of time until July
26, 2021, to file the record. We grant the motion and order the clerk’s record due July 26, 2021.
Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court